Exhibit 10.6 FIRST AMERICAN FINANCIAL CORPORATION 2010 Incentive Compensation Plan Amended and Restated Effective as of January 18, 2017 TABLE OF CONTENTS Page ARTICLEI. ESTABLISHMENT; PURPOSES; AND DURATION 1 Establishment of the Plan. 1 Purposes of the Plan. 1 Duration of the Plan. 1 ARTICLEII. DEFINITIONS 1 “Affiliate” 2 “Award” 2 “Award Agreement” 2 “Beneficial Ownership” 2 “Board” or “Board of Directors” 2 “Cause” 2 “Change of Control” 3 “Code” 5 “Committee” 5 “Company Incumbent Board” 5 “Company Proxy Contest” 5 “Company Surviving Corporation” 5 “Covered Employee” 5 “Director” 5 “Disability” 5 “Dividend Equivalents” 6 “Effective Date” 6 “Employee” 6 “Exchange Act” 6 “Fair Market Value” 6 “Fiscal Year” 6 “Freestanding SAR” 7 “Grant Price” 7 “Incentive Stock Option” 7 “Insider” 7 “Non-Control Acquisition” 7 “Non-Control Transaction” 7 “Non-Employee Director” 7 “Nonqualified Stock Option” 7 “Notice” 7 “Option” 7 “Option Price” 7 “Other Stock-Based Award” 7 “Participant” 8 “Performance-Based Compensation” 8 (i) Page “Performance Measure” 8 “Performance Period” 8 “Performance Share” 8 “Performance Unit” 8 “Period of Restriction” 8 “Person” 8 “Qualified Change of Control” 8 “Related Entity” 8 “Restricted Stock” 8 “Restricted Stock Unit” 8 “Retirement” 9 “Rule 16b-3” 9 “Securities Act” 9 “Share” 9 “Stock Appreciation Right” 9 “Subject Person” 9 “Subsidiary” 9 “Substitute Awards” 9 “Tandem SAR” 9 “Termination” 9 “Voting Securities” 10 ARTICLEIII. ADMINISTRATION 10 General. 10 Committee. 10 Authority of the Committee. 10 Award Agreements. 12 Discretionary Authority; Decisions Binding. 12 Attorneys; Consultants. 13 Delegation of Administration. 13 ARTICLEIV. SHARES SUBJECT TO THE PLAN AND ANNUAL AWARD LIMITS 13 Number of Shares Available for Grants. 13 Annual Award Limits. 14 Adjustments in Authorized Shares. 15 No Limitation on Corporate Actions. 15 ARTICLEV. ELIGIBILITY AND PARTICIPATION 16 Eligibility. 16 Actual Participation. 16 ARTICLEVI. STOCK OPTIONS 16 Grant of Options. 16 Award Agreement. 16 Option Price. 16 (ii) Page Duration of Options. 17 Exercise of Options. 17 Payment. 17 Rights as a Shareholder. 17 Termination of Employment or Service. 18 Limitations on Incentive Stock Options. 19 No Repricing. 19 ARTICLEVII. STOCK APPRECIATION RIGHTS 19 Grant of SARs. 19 Grant Price. 20 Exercise of Tandem SARs. 20 Exercise of Freestanding SARs. 20 Award Agreement. 20 Term of SARs. 20 Payment of SAR Amount. 21 Rights as a Shareholder. 21 Termination of Employment or Service. 21 No Repricing. 21 ARTICLEVIII. RESTRICTED STOCK AND RESTRICTED STOCK UNITS 21 Awards of Restricted Stock and Restricted Stock Units. 21 Award Agreement. 22 Nontransferability of Restricted Stock. 22 Period of Restriction and Other Restrictions. 22 Delivery of Shares, Payment of Restricted Stock Units. 22 Forms of Restricted Stock Awards. 22 Voting Rights. 23 Dividends and Other Distributions. 23 Termination of Employment or Service. 23 Compliance With Code Section 409A. 23 ARTICLEIX. PERFORMANCE UNITS AND PERFORMANCE SHARES 24 Grant of Performance Units and Performance Shares. 24 Value of Performance Units and Performance Shares. 24 Earning of Performance Units and Performance Shares. 24 Form and Timing of Payment of Performance Units and Performance Shares. 24 Rights as a Shareholder. 25 Termination of Employment or Service. 25 Compliance With Code Section 409A. 25 ARTICLEX. OTHER STOCK-BASED AWARDS 25 Other Stock-Based Awards. 25 Value of Other Stock-Based Awards. 25 Payment of Other Stock-Based Awards. 26 Termination of Employment or Service. 26 (iii) Page Compliance With Code Section 409A. 26 ARTICLEXI. PERFORMANCE MEASURES 26 Performance Measures. 26 Evaluation of Performance. 27 Adjustment of Performance-Based Compensation. 27 Committee Discretion. 28 ARTICLEXII. DIVIDEND EQUIVALENTS 28 Dividend Equivalents. 28 ARTICLEXIII. TRANSFERABILITY OF AWARDS; BENEFICIARY DESIGNATION 29 Transferability of Incentive Stock Options. 29 All Other Awards. 29 Beneficiary Designation. 29 ARTICLEXIV. RIGHTS OF PARTICIPANTS 30 Rights or Claims. 30 Adoption of the Plan. 30 Vesting. 30 No Effects on Benefits. 30 One or More Types of Awards. 31 ARTICLEXV. CHANGE OF CONTROL 31 Treatment of Outstanding Awards. 31 No Implied Rights; Other Limitations. 33 Termination, Amendment, and Modifications of Change of Control Provisions. 33 Compliance with Code Section 409A. 33 ARTICLEXVI. AMENDMENT, MODIFICATION, AND TERMINATION 33 Amendment, Modification, and Termination. 33 Adjustment of Awards Upon the Occurrence of Certain Unusual or Nonrecurring Events. 35 ARTICLEXVII. TAX WITHHOLDING AND OTHER TAX MATTERS 35 Tax Withholding. 35 Withholding or Tendering Shares. 35 Restrictions. 36 Special ISO Obligations. 36 Section 83(b) Election. 36 No Guarantee of Favorable Tax Treatment. 36 ARTICLEXVIII. LIMITS OF LIABILITY; INDEMNIFICATION 36 Limits of Liability. 36 Indemnification. 37 ARTICLEXIX. SUCCESSORS 37 General. 37 ARTICLEXX. MISCELLANEOUS 37 Drafting Context. 37 Forfeiture Events. 38 (iv) Page Severability. 38 Transfer, Leave of Absence. 38 Exercise and Payment of Awards. 39 Deferrals. 39 Loans. 39 No Effect on Other Plans. 40 Section 16 of Exchange Act and Code Section 162(m). 40 Requirements of Law; Limitations on Awards. 40 Participants Deemed to Accept Plan. 41 Governing Law. 41 Plan Unfunded. 41 Administration Costs. 42 Uncertificated Shares. 42 No Fractional Shares. 42 Deferred Compensation. 42 Employees Based Outside of the United States. 42 (v) FIRST AMERICAN FINANCIAL CORPORATION2 Amended and Restated
